BLUE, Judge.
Maya Powell appeals the sentence imposed following a violation of probation. Because the sentencing guidelines score-sheet points were miscalculated, we reverse Powell’s sentence and remand for resentencing with a correctly calculated scoresheet. See Bain v. State, 730 So.2d 296 (Fla. 2d DCA 1999). The corrected scoresheet must reflect the proper points for “community sanction violation[s]” as well as subtract 28 points from the “total sentence points.”
Sentence reversed and remanded.
THREADGILL, A.C.J., and FULMER, J., Concur.